Citation Nr: 1504180	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  10-35 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned in October 2014.  A copy of the hearing transcript is associated with the claims file.

In October 2014 the Veteran, submitted additional evidence directly to the Board.  He also submitted a written waiver of local consideration of this evidence.  This waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is causally related to his active military service.

2.  The Veteran's tinnitus is causally related to his bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection is also warranted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § CFR 3.310.

Here, the Veteran asserts that he has bilateral hearing loss and tinnitus that are due to in-service noise exposure.  See, e.g., Board's hearing transcript dated October 2014.  Specifically, the Veteran testified that he sustained acoustic trauma while he was in the performance of his military occupational specialty (MOS) as an aircraft mechanic.  He explained that the aircraft maintenance and fueling operations were located next to the flight line.  Id.  The Board has no reason to dispute the Veteran's credible testimony concerning in-service noise exposure, as his service as an aircraft mechanic would reasonably include regular exposure to loud noises from jet engines on the flight line and engine machinery.  See Board hearing transcript dated October 2014.  

A December 2007 private audiological examination report shows hearing loss sufficient for VA compensation purposes in the right ear, but not in the left ear.  See 38 C.F.R. § 3.385.  The Veteran was diagnosed with tinnitus. 

An October 2008 VA examination audiological exam shows right ear sensorineural hearing loss sufficient for VA compensation purposes, but not in the left ear.  The VA examiner opined that the Veteran's current hearing loss is not related to military service.  The VA examiner reasoned that the Veteran's hearing was found to be within normal limits at the time of his separation from the military.  However, the Board emphasizes that the law does not require evidence of a hearing disability in service.  Instead, there need only be a basis for attributing the current disorder to an injury in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As the rationale for the examiner's opinion is faulty, it is of no probative value.  With regard to tinnitus, the examiner opined that it is related to the Veteran's hearing loss.  

More recently, an October 2014 private Ear Nose and Throat (ENT) audiological examination showed bilateral sensorineural hearing loss sufficient for VA compensation purposes.  The private examiner opined that:

	the etiology of [the Veteran's] hearing impairment is almost 	certainly loud noise exposure.  He has a significant history of 	noise exposure in the military.  Because of this, the military 	noise exposure is at least as likely as any other cause to be the 	underlying etiology of his hearing impairment.  I think it is 	very reasonable to assume that his hearing impairment is 	directly related to the noise exposure he experienced while in 	the military. 

See private ENT report dated October 2014.  

As to the bilateral hearing loss claim, the October 2014 private ENT audiological examination showed bilateral sensorineural hearing loss sufficient for VA compensation purposes.  38 C.F.R. § 3.385.  Additionally, the Board has conceded the Veteran's in-service noise exposure.  Finally, the October 2014 medical opinion, which is only probative medical opinion on the issue of nexus, is in favor of the claim.  Accordingly, service connection for hearing loss is established.

Furthermore, as service connection for bilateral hearing loss is established, and the October 2008 VA examiner opined that the Veteran's tinnitus is a result of his hearing loss; tinnitus is also warranted on a secondary basis.  See 38 U.S.C.A. 
§ 5107 (West 2014); 38 C.F.R. § 3.310. (2014).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


